Bradley, J.:
The theory upon which the case was submitted to the jury was that the repairs for which the defendant was chargeable were those of conditions which arose after the commencement of the term, and such view was acceded to by the plaintiffs’ counsel on the trial. This was apparently in line with the allegations of the complaint. But whether or not they were thus restricted by such allegations it *544is unnecessary to inquire, and that question, therefore, is not considered.
The covenant of the lessee in question in Lockrow v. Horgan (58 N. Y. 635) was that he would make the necessary repairs of the premises and keep them in tenantable order at his own expense, and quit them at the expiration of the term “ in as good condition as at the commencement, reasonable use and wear and damages by the elements excepted.” There the impaired condition which rendered the premises untenantable was caused by the settling of one of the walls of the building, and it was held that the reparation of that defect came within the covenant of the lessee. The contest in that case had relation to the nature of the defects covered by the covenant.
In Green v. Eden (2 T. & C. 582) the lessee covenanted “ to keep the whole of said house and premises in good repair and condition ” during the term. It was there held that the covenant covered certain defective conditions which existed at the commencement of the term. The Oreen case is distinguished from White v. Albany Ry. (17 Hun, 98) by the court in the latter case in the difference in the covenant, which in the present case is as broad as that in Oreen v. Eden, but there the defects were apparent and somewhat different in nature from those in question in the present case. Assuming, as did the court at the trial, that the defendant was liable only for repairs of defective conditions which occurred after the commencement of the term, the question arises whether there was any error-in the instructions given by the court to the jury, or in any refusal to charge as requested, to which exception was taken.
The repairs made, and for which the plaintiffs sought to charge the defendant, were removing decayed timbers and substituting new ones to support the first floor above the basement, putting in an iron sewer pipe in place of a broken earthen pipe, repairing a wall of the building which was cracked, doing some other mason work and painting and papering the inside walls of the building. The person representing the plaintiffs, having charge of the property, was unable to testify that these conditions requiring such repairs did not exist at the time of the commencement of the term, about seven months of which had expired at the time notice was given by the department of buildings of the city of New York, requiring the *545owner to repair a wall of the building, take out decayed beams, remove broken plastering and put the building in good condition. The plaintiffs caused the repairs to be made, with the expense of which they sought by this action to charge the defendant. The court having charged the jury to the effect that if there was no evidence that the beams became rotten and the walls cracked during the occupancy of the tenant, the defendant was not chargeable with the expense of the repair of those defects, its attention was by the plaintiffs’ counsel called to the answer of defendant, with the suggestion that it contained an admission that the premises were in tenantable condition and in good repair at the time the lease was made. Thereupon the defendant’s counsel requested the court to charge-the jury that if the premises were in the same condition at the time, of the execution of the lease that they were in when the notice from the building department was served, then the plaintiffs could not. recover for the repairs made. The court declined to so charge, and the reason given for such refusal was “ on account of the admission-in the answer.” The defendant’s counsel excepted, and requested1 the court to charge to the effect that the matter stated in the alleged' defense referred to could not be treated as an admission. This was. refused and exception taken.
The question, therefore, arises whether or not the allegation in-the alleged defense referred to, that, at the time of the execution of the lease, the premises were in a tenantable condition and in good repair, was effectual to the plaintiffs as an admission that they then were so. It is not seen how, as a pleading, it can be so treated. The allegation is part of a single alleged defense, and is followed by the averments that, since the execution of the lease, the premises became untenantable without the fault of the lessee or of the-, defendant, and that thereupon the plaintiffs forcibly entered, took, possession and evicted the tenant and made the repairs.
It was a rule in common-law pleading that one plea could not be-given the effect to help or destroy another plea in the same suit, but that every plea must stand or fall by itself. And the application of' that rule would not permit the effect of the plea known as the general issue to be overcome or impaired by a special plea; that is to-say, the plaintiff could not use one plea as such in support of the. *546fact which the defendant by another plea put in issue. (Harringtons v. MacMorris, 5 Taunt. 228.) And, consequently, when there was a plea of the general issue, the case had to be tried by the plain■tiff upon that issue without reference to any "special plea. Matter alleged in the latter could not be relied upon as an admission to ■overcome the general issue. (Firmin v. Crucifix, 5 Carr. & P. 98 ; Montgomery v. Richardson, Id. 247.) The like rule is analogously applicable to our system of pleading. When, as in the present case, the defendant puts in issue the allegations of the complaint by a general denial, and alleges special matter of defense, the confessing allegations contained in it cannot, as matter of pleading, be taken as an admission in support of plaintiffs’ alleged cause of action. (Troy de Rutland R. R. Co. v. Kerr, 17 Barb. 581; Redmond v. Tone, 32 N. Y. St. Repr. 260.) Bor the purpose of pleading some ■defenses it is not only proper, but may be deemed essential to their ■completeness, to allege matter by way of confession, followed by those in avoidance, upon which the alleged defense is founded. It may be observed that new matter, other than that constituting a ■counterclaim, alleged as a defense in answer, is deemed controverted by the plaintiff. (Code, § 522.) And it is no legal objection to the answer of a defendant that his alleged defenses are inconsistent. (Bruce v. Burr, 67 N. Y. 237.) A plaintiff cannot avail himself of the confessing allegations as a matter of pleading without taking as true the entire matter of the particular alleged defense. (Goodyear v. De La Vergne, 10 Hun, 537; Vanderbilt v. Schreyer, 21 id. 537.)
The learned counsel for the plaintiffs did not in any manner indi■cate his purpose to adopt as true the entire matter in the alleged defense referred to. Nor would it have been prudent for him .to .admit that the plaintiffs forcibly entered the premises and evicted the defendant therefrom.
We have thus far treated the matter alleged in the count or ■defense referred to as a pleading as distinguished from such matter .as evidence; and, therefore, have not considered the effect which might have been given to it as evidence if it had been introduced ■or taken as such upon the trial. (Whitney v. Town of Ticonderga, 53 Hun, 214; Holmes v. Jones, 121 N. Y. 461.)
But if it should be treated as evidence upon the trial, neither *547party would be concluded by it, as no estoppel would arise from the use of it as such. The effect of it would be subject to such treatment by further or other evidence as a statement of like import proven by the plaintiff to have been made by the adverse party. (Mott v. Consumers' Ice Co., 73 N. Y. 543.)
It follows that, if such alleged matter may be taken as evidence for the purposes of the trial, the difficulty is encountered that the confessing allegations in the defense were treated by the court as a conclusive admission of the defendant that the premises were in tenantable condition and in good repair at the time of the execution of the lease, and became otherwise during the occupation by the tenant, notwithstanding that the inference was permitted by evidence that such was not the fact.
In the view taken, the treatment by the court of the statement of the condition of the building at the time of the execution of the lease, alleged in such defense as a conclusive admission in support of the plaintiff’s alleged cause of action, was error, and as the defendant may have been prejudiced by the ruling of the court in that respect, the judgment and order should be reversed and a new trial granted, costs to abide the event.